       Case 5:19-cv-00404-FJS-ATB Document 1 Filed 04/03/19 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF NEW YORK
                               SYRACUSE DIVISION

JUSTIN DOWNS,                                )       Case No. 5:19-CV-404[FJS/ATB]
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       COMPLAINT
                                             )
MIDLAND CREDIT MANAGEMENT,                   )       Jury Trial Demanded
INC.,                                        )
                                             )
       Defendant.                            )

                                     Nature of this Action

       1.      Justin Downs (“Plaintiff”) brings this action against Midland Credit Management,

Inc. (“Defendant”) under the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227,

and the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

       2.      Section 227(b)(1)(A)(iii) of the TCPA provides, in pertinent part:

       It shall be unlawful for any person within the United States, or any person outside
       the United States if the recipient is within the United States—

       (A) to make any call (other than a call made for emergency purposes or made with
       the prior express consent of the called party) using any automatic telephone dialing
       system or an artificial or prerecorded voice—

                                        *        *     *

        (iii) to any telephone number assigned to a paging service, cellular telephone
       service, specialized mobile radio service, or other radio common carrier service, or
       any service for which the called party is charged for the call, unless such call is
       made solely to collect a debt owed to or guaranteed by the United States.

       3.      Section 1692d of the FDCPA provides, in pertinent part:

       A debt collector may not engage in any conduct the natural consequence of which
       is to harass, oppress, or abuse any person in connection with the collection of a
       debt. . . .




                                                 1
        Case 5:19-cv-00404-FJS-ATB Document 1 Filed 04/03/19 Page 2 of 8



                                       Jurisdiction and Venue

        4.      This Court has subject matter jurisdiction under 47 U.S.C. § 227(b)(3), 15 U.S.C.

§ 1692k(d), and 28 U.S.C. § 1331.

        5.      Venue is proper in this Court under 28 U.S.C. § 1391(b), as a portion of the acts

and transactions giving rise to Plaintiff’s action transpired in this district, and as Defendant

transacts business in this district.

                                                 Parties

        6.      Plaintiff is a natural person.

        7.      At all relevant times Plaintiff resided in Syracuse, New York.

        8.      Plaintiff is obligated, or allegedly obligated, to pay a debt owed or due, or asserted

to be owed or due, a creditor other than Defendant.

        9.      Plaintiff’s obligation, or alleged obligation, owed or due, or asserted to be owed or

due, arises from a transaction in which the money, property, insurance, or services that are the

subject of the transaction were incurred primarily for personal, family, or household purposes—

namely, a personal credit card (the “Debt”).

        10.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        11.     Defendant is a Kansas corporation with its principal place of business located at

3111 Camino Del Rio N, #1300, San Diego, CA 92108.

        12.     Defendant is a subsidiary of Encore Capital Group, Inc.

        13.     Defendant is in the business of collecting or attempting to collect consumer debts

on behalf of third parties. 1




1
        See https://www.midlandcreditonline.com/who-is-mcm/ (last visited March 14, 2019).


                                                   2
        Case 5:19-cv-00404-FJS-ATB Document 1 Filed 04/03/19 Page 3 of 8



       14.     Defendant is an entity that at all relevant times was engaged, by use of the mails

and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by 15

U.S.C. § 1692a(5).

       15.     Upon information and belief, at the time Defendant attempted to collect the Debt

from Plaintiff, the Debt was in default, or Defendant treated the Debt as if it were in default from

the time that Defendant acquired it for collection.

       16.     Defendant uses instrumentalities of interstate commerce or the mails in a business

the principal purpose of which is the collection of any debts, or to regularly collect or attempt to

collect, directly or indirectly, debts owed or due, or asserted to be owed or due, another.

       17.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                                        Factual Allegations

       18.     Beginning in early September 2018, Defendant began repeatedly placing telephone

calls to Plaintiff’s cellular telephone number in an effort to collect an alleged debt.

       19.     Later in September 2018, Plaintiff placed a call to Defendant and asked Defendant

to stop calling his cellular telephone number—(315) XXX-7050.

       20.     Defendant acknowledged Plaintiff’s request, identified an outstanding balance on

his personal credit card, confirmed that Defendant would place a note on his account indicating

that Defendant would stop calling his cellular telephone number, and confirmed that he would no

longer receive telephone calls from Defendant.

       21.     No matter, Defendant continued to place calls—over 60 of them—to Plaintiff’s

cellular telephone number.

       22.     Plaintiff answered additional calls from Defendant, in both September 2018 and

November 2018, where he again asked Defendant to stop calling his cellular telephone number.




                                                  3
        Case 5:19-cv-00404-FJS-ATB Document 1 Filed 04/03/19 Page 4 of 8



        23.     Defendant has nevertheless continued to place calls to Plaintiff’s cellular telephone.

        24.     In fact, despite already placing several dozen telephone calls to Plaintiff’s cellular

telephone, Defendant continues to place telephone calls to Plaintiff’s cellular telephone to the

present day, at a rate of approximately one telephone call each day.

        25.     Upon information and good faith belief, and in light of the frequency, number,

nature, and character of the calls at issue, Defendant placed its calls to Plaintiff’s cellular telephone

numbers by using an automatic telephone dialing system.

        26.     Upon information and good faith belief, and in light of the frequency, number,

nature, and character of the calls at issue, Defendant placed its calls to Plaintiff’s cellular telephone

numbers by using “equipment which has the capacity—(1) to store numbers to be called or (2) to

produce numbers to be called, using a random or sequential number generator—and to dial such

numbers automatically (even if the system must be turned on or triggered by a person).” Marks v.

Crunch San Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018).

        27.     Upon information and good faith belief, and in light of the frequency, number,

nature, and character of the calls at issue, Defendant placed its calls to Plaintiff’s cellular telephone

numbers by using (i) an automated dialing system that uses a complex set of algorithms to

automatically dial consumers’ telephone numbers in a manner that “predicts” the time when a

consumer will answer the phone and a person will be available to take the call, or (ii) equipment

that dials numbers and, when certain computer software is attached, also assists persons in

predicting when a sales agent will be available to take calls, or (iii) hardware, that when paired

with certain software, has the capacity to store or produce numbers and dial those numbers at

random, in sequential order, or from a database of numbers, or (iv) hardware, software, or

equipment that the FCC characterizes as a predictive dialer through the following, and any related,




                                                   4
        Case 5:19-cv-00404-FJS-ATB Document 1 Filed 04/03/19 Page 5 of 8



reports and orders, and declaratory rulings: In the Matter of Rules and Regulations Implementing

the Telephone Consumer Protection Act of 1991, 17 FCC Rcd 17459 (September 18, 2002); In the

Matter of Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991,

18 FCC Rcd 14014 (July 3, 2003); In the Matter of Rules and Regulations Implementing the

Telephone Consumer Protection Act of 1991, 23 FCC Rcd 559 (Jan. 4, 2008).

       28.     Upon information and good faith belief, Defendant placed its calls to Plaintiff’s

cellular telephone number voluntarily.

       29.     Upon information and good faith belief, Defendant placed its calls to Plaintiff’s

cellular telephone number under its own free will.

       30.     Upon information and good faith belief, Defendant had knowledge that it was using

an automatic telephone dialing system to place its calls to Plaintiff’s cellular telephone number.

       31.     Upon information and good faith belief, Defendant intended to use an automatic

telephone dialing system to place its calls to Plaintiff’s cellular telephone number.

       32.     Upon information and good faith belief, Defendant maintains business records that

show all calls it placed to Plaintiff’s cellular telephone number.

       33.     Plaintiff suffered actual harm as a result Defendant’s calls in that he suffered an

invasion of privacy, an intrusion into his life, and a private nuisance.

       34.     Upon information and good faith belief, Defendant, as a matter of pattern and

practice, uses an automatic telephone dialing to place calls to telephone numbers assigned to a

cellular telephone service, absent prior express consent, in that it continues to place calls after

being instructed to stop calling those numbers.




                                                  5
        Case 5:19-cv-00404-FJS-ATB Document 1 Filed 04/03/19 Page 6 of 8



                                             Count I
                             Violation of 47 U.S.C. § 227(b)(1)(A)(iii)

       35.     Plaintiff repeats and re-alleges each and every factual allegation included in

paragraphs 1-34.

       36.     Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) by using an automatic telephone

dialing system or artificial or pre-recorded voice to place non-emergency calls to Plaintiff’s

cellular telephone number, absent prior express consent.

       37.     As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii), Plaintiff is

entitled to damages in an amount to be proven at trial.

                                             Count II
                                  Violation of 15 U.S.C. § 1692d

         38.   Plaintiff repeats and re-alleges each and every factual allegation included in

paragraph 1-34.

         39.   By calling Plaintiff after it was aware that Plaintiff had revoked consent to be called,

Defendant violated 15 U.S.C. § 1692d by engaging in conduct the natural consequence of which

is to harass, oppress, or abuse Plaintiff in connection with the collection of a debt. See Gilmore v.

USCB Corp., No. 5:17-CV-119 (MTT), 2017 WL 5230922, at *3 (M.D. Ga. Nov. 9, 2017)

(“Taking the facts in the light most favorable to [the plaintiff], the Court notes that [the defendant],

despite being informed it had the wrong number, has placed more than two calls to [the

plaintiff’s] cellular telephone number. . . . Thus, the Court concludes that [the plaintiff] has stated

a claim for relief under § 1692d that is plausible on its face”).

         40.   Defendant’s conduct did in fact harass Plaintiff, who has continued to deal with the

stress and aggravation of receiving unwanted robocalls even after he asked Defendant to stop

calling him.




                                                   6
        Case 5:19-cv-00404-FJS-ATB Document 1 Filed 04/03/19 Page 7 of 8



         41.    As a result of Defendant’s violations of 15 U.S.C. § 1692d, Plaintiff is entitled to

damages in an amount to be proven at trial

                                           Trial by Jury

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all triable issues.

                                         Prayer for Relief

        WHEREFORE, Plaintiff prays for relief and judgment, as follows:

            a) Adjudging and declaring that Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii);

            b) Adjudging and declaring that Defendant violated 15 U.S.C. § 1692d;

            c) Enjoining Defendant from continuing to place calls to Plaintiff’s cellular telephone

                number;

            d) Awarding Plaintiff damages under 47 U.S.C. § 227(b)(3)(B);

            e) Awarding Plaintiff treble damages under 47 U.S.C. § 227(b)(3)(C);

            f) Awarding Plaintiff damages under 15 U.S.C. § 1692k;

            g) Awarding Plaintiff reasonable attorneys’ fees, costs, and expenses, pursuant to 15

                U.S.C. § 1692k;

            h) Awarding Plaintiff any pre-judgment and post-judgment interest as may be allowed

                under the law; and

            i) Awarding such other and further relief as the Court may deem just and proper.

        Dated: April 3, 2019                                 Respectfully submitted,

                                                             /s/ James L. Davidson
                                                             James L. Davidson
                                                             Alexander D. Kruzyk (to seek
                                                             admission pro hac vice)
                                                             Greenwald Davidson Radbil PLLC



                                                 7
Case 5:19-cv-00404-FJS-ATB Document 1 Filed 04/03/19 Page 8 of 8



                                        7601 N. Federal Highway, Suite A-
                                        230
                                        Boca Raton, Florida 33487
                                        Tel: (561) 826-5477
                                        Fax: (561) 961-5684
                                        jdavidson@gdrlawfirm.com
                                        akruzyk@gdrlawfirm.com




                               8
